Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 8 July 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir,
                     Fish Kill July 8th 1782
                  
                  As the Peculiarity of my Situation requires an immediate Explanation with Congress, I have it in Consideration to proceed to Philadelphia, taking the York and Jersey Lines in my Rout.
                  It is unnecessary to inform your Excellency of the Circumstances which render this Measure indispensibly necessary; your own Observations will prevent me the Pain of recapitulating them.
                  A Delicacy due to my own Feelings and a Regard to the Interest of the Cause I have drawn my Sword in, obliges me to request that your Excellency would please to favor me with your Sentiments in writing, on the following Questions—Is the Department of Inspector General necessary in the Army or is it not?  —Has this Department been conducted during the Course of five Years agreeable to your Wishes and have the Consequences resulting from my Exertions as Chief of the Department answered your Expectations?
                  The Candor I have experienced from your Excellency on every former Occasion, leaves me no Room to doubt but that I shall be favored with your Answer without Reserve.  I have the Honor to be with great Respect Your Excellency’s most obedient servant 
                  
                     Steuben
                     Maj. Genl
                  
               